                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:18-CV-075-KDB-DCK

 BENJAMIN REETZ,                                     )
                                                     )
                   Plaintiff,                        )
                                                     )
    v.                                               )      ORDER
                                                     )
 LOWE’S COMPANIES, INC., et al.,                     )
                                                     )
                   Defendants.                       )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion To Extend

Dispositive Motion Page Limit And Response Deadline” (Document No. 111) filed November 30,

2020. This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §

636(b), and immediate review is appropriate. Having carefully considered the motion and the

record, the undersigned will grant the motion with modification.

         IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion To Extend Dispositive

Motion Page Limit And Response Deadline”             (Document No. 111) is GRANTED with

modification. Dispositive motions are due by December 17, 2020; Responses are due by

January 18, 2021; and Reply briefs are due by February 1, 2021. The page limit for summary

judgment motions is extended to thirty-two (32) pages.

         SO ORDERED.
                                 Signed: December 1, 2020




     Case 5:18-cv-00075-KDB-DCK Document 112 Filed 12/01/20 Page 1 of 1
